DETAILED ACTION
The Office Action is in response to Application No. 16/905,194 filed on July 15, 2020.
Claims 1-15 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-9 and 12-15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagabhairava (US 20210003996 A1) in view of Oommen (US 20050033829 A1).

Regarding claim 1, Nagabhairava teaches a method of discovering, configuring and controlling devices in an industrial process control system [Techniques to facilitate automatic discovery of industrial assets and associated data in an industrial automation environment are disclosed herein; ¶0005], the method comprising:
	discovering a plurality of devices within the industrial process control system; [computing system 101 can be employed to scan for and automatically discover these unknown devices on communication network 120; ¶0023]
	obtaining at least one signal characteristic for each of the plurality of devices; [Using the identity objects, communication between computing system 101 and the discovered devices can then be established, thereby enabling computing system 101 to query parameters and other operational data 
For example, the identity object may identify device capabilities such as device parameters, communication protocols, and other properties of an industrial device; ¶0027].
In summary, Nagabhairava teaches a method for discovering, configuring and controlling a plurality of devices in an industrial process system.  However, Nagabhairava does not teach mapping of the discovered devices and configuring the devices according to the mapping.
Specifically, Nagabhairava does not explicitly teach,
	determining channel mapping by a processing unit acting as a channel mapping agent, wherein the plurality of devices are mapped to a plurality of communication channels, wherein the channel mapping maps each device to a communication channel for signal transmission, and wherein the determining comprises utilizing the at least one signal characteristic for each of the plurality of devices;
	configuring the devices according to the channel mapping.
Oommen teaches a system for discovering devices, mapping the discovered devices, and configuring the mapped devices based upon the mapping.
Specifically, Oommen teaches a channel mapping method [The client sends 48 the capabilities response in a SyncML DM message. Based on the capabilities of all the devices that joined the group, the server forms 50 subgroups. There can be one group for all the devices or several subgroups based on device type and capabilities. The management server forms 24 the groups and/or subgroups; ¶0066]. Oommen further teaches to configure a plurality of devices based on the channel mapping method [the mobile devices assigned to a subgroup 1 might have a common first server identification, a common first protocol support and a common first device type. The mobile devices assigned to a subgroup 2 might a different common second server identification, a different common second protocol support and a different common second device type. The distribution system 20 could tailor or configure data delivery based upon the common multicast capabilities in each group. The data delivery configurations could be pre-established and the mobile devices assigned to the subgroups as the mobile devices join. The data delivery configurations could alternatively or additionally be dynamically created as mobile devices join; ¶0070].
Therefore, it would have been obvious to someone with ordinary skill in the art, before the effective filing date off the claimed invention, to have modified Nagabhairava based on the teaching of Oommen, to use the channel mapping method taught by Oommen in an industrial process control system as it would improve the usage of network communication channels to connect devices in an industrial process control system and configure them in accordance with similar signal characteristics. One of ordinary skill in the art would have been motivated to do this modification for controlling a group of devices together when they have signal characteristics in common. 

Regarding claim 2, Oommen teaches The method according to claim 1, wherein step c) comprises determining the communication channel for each device from a number of possible communication channels for each device, the determining comprising utilizing an optimization objective. [In session announcement and initiation, a Synchronization Mark-up Language device management (SyncML DM) notification message can be used to announce a session; ¶0029
SyncML was formed as an industry initiative to develop and promote a single data synchronization protocol for all types of devices; ¶0030
SyncML benefits can best be summarized by their six major advantages; ¶0034
Optimization for resource limitations of mobile devices; ¶0040]

Regarding claim 3, Oommen teaches The method according to claim 2, wherein utilizing the optimization objective comprises determining a channel mapping that minimizes resource usage for the plurality of communication channels. [Mobile devices have limited memory and processor capacity, making the requirement for a small memory footprint very important. In addition, the data exchanged by the SyncML interface itself is small and requires minimal code to transfer it to and from the device; ¶0049]

Regarding claim 4, Oommen teaches The method according to claim 3, wherein the resource usage comprises: CPU, memory, or network load. [Data exchanged using the protocol is encoded in a binary format to reduce memory requirements for storing received messages and reducing processor resources needed to parse and process that data; ¶0049]

Regarding claim 5, Oommen teaches The method according to claim 2, wherein utilizing the optimization objective comprises determining a channel mapping that provides configuration for the plurality of communication channels that maximizes a robustness of the plurality of communication channels. [The invention introduces a method by which diverse mobile devices can receive data delivered using multicast protocols in an efficient way; ¶0067]

Regarding claim 6, Oommen teaches The method according to claim 1, wherein the at least one signal characteristic comprises one or more of: signal references from devices, timeliness of signal transmissions, and resource constraints including network bandwidth. [The DM client in the mobile device accesses 46 the management tree in the mobile device for the capabilities. The DevInfo extensions can be programmed to store client capabilities for multicast support or it can be an object in the management tree. This should include parameters like Server identification, Multicast Protocol support, Multicast Group ID, Member ID, Multicast address, Device Type, etc. The parameters can also include information about operating system, provisioned services, applications installed and/or user convenience; ¶0065]

Regarding claim 7, Oommen teaches The method according to claim 6, wherein the signal references comprise one or more of: provided signals from devices, offered signals from devices, and required signals from devices. [The authorized entity will access the intermediate node (received data and any other information received in the multicast reception process which is recorded in the intermediate node) and allows the device to now use the data internally (e.g., using the data to change internal settings, replacing old data in the device with new received data, etc.); ¶0074]

Regarding claim 8, Oommen teaches The method according to claim 6, wherein step c) comprises mapping two or more devices to a communication channel when the two or more devices have the same or substantially the same signal references. [The distribution system determines how to download the data or what type of data to download to the mobile devices based upon the subgroup assignment; ¶0070]

Regarding claim 9, Oommen teaches The method according to claim 8 wherein, step c) comprises mapping the two or more devices to the communication channel when the two or more devices exhibit the same or substantially the same timeliness of signal transmissions, [The distribution system determines how to download the data or what type of data to download to the mobile devices based upon the subgroup assignment; ¶0070] and
	Wherein the timeliness of signal transmissions comprises timing requirements. [the mobile devices assigned to a subgroup 1 might have a common first server identification, a common first protocol support and a common first device type. The mobile devices assigned to a subgroup 2 might a different common second server identification, a different common second protocol support and a different 

Regarding claim 12, Nagabhairava teaches The method according to claim 1, wherein step a) is carried out by the processing unit. [Computing system 600 may be representative of any computing apparatus, system, or systems on which application 606 and device discovery process 200 or variations thereof may be suitably implemented; ¶0057
Computing system 600 includes processing system 601; ¶0058]

Regarding claim 13, Nagabhairava teaches The method according to claim 1, wherein step b) is carried out by the processing unit. [Computing system 600 may be representative of any computing apparatus, system, or systems on which application 606 and device discovery process 200 or variations thereof may be suitably implemented; ¶0057
Computing system 600 includes processing system 601; ¶0058]

Regarding claim 14, Oommen teaches The method according to claim 1, wherein step d) is carried out by the processing unit. [means for transferring the data to the mobile devices in each subgroup. The means for transferring is adapted to individually configure data transmission for each of the subgroups based upon common or similar information in the multicast reception capability information for the mobile devices for that subgroup; ¶0017]

As per claim 15, Nagabhairava teaches the claimed method in view of Oommen. Therefore, Nagabhairava teaches the apparatus to carry out the steps of the method.

Claim 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagabhairava (US 20210003996 A1) in view of Oommen (US 20050033829 A1), further in view of Nixon (US 20040259533).

Regarding claim 10, Nagabhairava, in view of Oommen, teaches the method according to claim 3.
However, Nagabhairava does not explicitly teach wherein step c) comprises utilizing at least one user provided mapping constraint. 
Nixon teaches the utilization of communication paths as a mapping constraint provided by a user [the system 100 may also enable a user or other operator to specify fixed communication paths and/or alternate and/or redundant communication paths via which certain ones of the wireless enabled field devices 102-118 should (i.e., preferably) or must use to communicate with the controller 120.; ¶0046]. 
Therefore, it would have been obvious to someone with ordinary skill in the art, before the effective filing date off the claimed invention, to have further modified Nagabhairava, in view of Oommen, based on the teaching of Nixon, to utilize a user provided constraint in mapping the communication paths.  One of ordinary skill in the art would have been motivated to do this modification since a user preference may be critical for the optimization of the device configuration in certain situations. 

Regarding claim 11, Nagabhairava, in view of Oommen, teaches the method according to claim 10.
However, Nagabhairava does not explicitly teach The method according to claim 10, wherein the at least one user provided mapping constraint comprises weighting of different aspects of the resource usage. 
Nixon teaches that the communication data is weighted into error categories [Still further, the wireless enabled field devices 102-118, the wireless field device interfaces 122-126 and/or the wireless I/O interfaces 128-136 may detect communication drop outs (e.g., a loss or degradation of communications for at least a predetermined period of time) and flag data associated with such drop outs as questionable, bad, uncertain, etc. ; ¶0046]. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wallace (US 20160315982 A1) teaches a system and method of configuring devices based on updated information.
Cheung (US 20080002606 A1) teaches a system and method of identifying devices based on signal characteristics.
Krivoshein (US 5980078 A) teaches a control system with a plurality of devices connected to it that automatically senses a newly connected device and configuring devices based on parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A WARSI whose telephone number is (571)272-9873. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.A.W./
Examiner, Art Unit 2115                                                                                                                                                                                         

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115